DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 02/11/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 19, 21-27, 29-31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635).
Regarding claims 19 and 27, Larsen discloses a removable (col. 8, lines 17-21 and col. 9, lines 6-14) lines headphone protector (100), said the protector comprising an outer component (102, 104 and 106) made of a single fabric capable of fitting over said front and at least in part the side of existing ear cushions, wherein the outer component is shaped with one or more junction (Fig. 2) and/or permanent crimps placed in the material at areas corresponding to the external edge seams for the junction as claimed. Natvig discloses a headphone protector, including a headband protector (Fig. 2), wherein the protector is made by fabric and stitched with seam. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable stitching seam for the headphone protector taught by Larsen, in order to effectively and efficiently manufacture the headphone protector.
	Regarding claim 21, Larsen further discloses the removable headphone protector, wherein the outer component comprises (102, 104 and 106) an inner and outer surface, and said inner surface is waterproof (col. 6, lines 5-7, 18-20).
	Regarding claims 22 and 29, Larsen further discloses the removable headphone protector, wherein said protector further consists of an inner liner material (104b), wherein said inner liner material is fused to the outer component (Fig. 2).
Regarding claims 23 and 30, Larsen further disclose the headphone protector, wherein said protector further consists of an inner liner material (104b). But Larsen and Natvig may not specially teach that said inner liner material is detachable from the outer component as claimed. Since providing suitable adhesive means for desirably attach/detach inner liner material for a headphone is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide detachable inner liner material for the headphone taught by Larsen, in order to provide desirable features, such as interchangeable and replaceable inner liner material for the headphone.

	Regarding claim 25, Larsen further discloses the removable headphone protector, wherein said outer component (102, 104 and 106) comprises an external rim (Figs. 1-2) that is reinforced with a seam and/or stitching (Fig. 1)
	Regarding claims 26 and 33, Larsen further discloses the removable headphone protector, wherein said outer component (Fig. 2) consists of material of a lesser stiffness in the portion of the outer component frontward of said one or more seams and/or permanent crimps, and material of a greater stiffness in the portion backward of said one or more seams and/or permanent crimps (col. 5, lines 8-61) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635), further in view Alao (U. S. Pat. App. Pub. – 2014/0321661).
Regarding claims 20 and 28, Neither Larsen nor Natvig specially teach that said protector further comprises a water-absorbent fabric as claimed. Alao discloses a headphone (1) comprising a protector (15) for the headphone (Fig. 1), wherein said protector further comprises a .
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen (U. S. Pat. - 10,075,786) in view of Natvig (U. S. Pat. App. Pub. – 2004/0184635), and further in view of Siskin et al. (U. S. Pat. – 7,668,330).
Regarding claim 32, Larsen further disclose the headphone protector, wherein said protector (100) comprises an outer component (Fig. 2), and said protector comprises at least one water-resistant fabric (col. 6, lines 5-7, 18-20). But Larsen and Natvig may not specially teach a headband protector as claimed. Siskin et al. disclose a headphone protector, including a headband protector (Figs. 4-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable headband protective cover for the headphone protective protector taught by Larsen, in order to provide further protection for the headphone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 9:00 am to 7:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651